Citation Nr: 1131112	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  09-42 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether the 20 percent evaluation assigned for service-connected diabetes mellitus (DM), type II, with erectile dysfunction, effective May 11, 2001, was clearly and unmistakably erroneous.  

2.  Entitlement to a rating in excess of 20 percent for DM, type II, with erectile dysfunction.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In that decision, it was determined that a September 2002 rating that assigned the 20 percent rating for DM was not clearly and unmistakably erroneous, and that a rating in excess of 20 for DM was not warranted.  

A Travel Board hearing was held in March 2011 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

In pertinent part, it is noted that in addition to being service-connected for DM, service connection has also established for peripheral neuropathy of the lower extremities.  Service connection has been denied for deep vein thrombosis with post phlebitic syndrome.  Special monthly compensation is in effect for loss of a creative organ.  

The issue of entitlement to a rating in excess of 20 percent for DM, type II, with erectile dysfunction, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A September 21, 2002, rating decision granted service connection and assigned a 20 percent disability rating for DM, type II.  Additional evidence was submitted and the RO confirmed the denial in a February 2004 statement of the case (SOC) which became final.  

2.  The September 2002 rating decision that granted service connection for DM and assigned a 20 percent disability rating (which was confirmed in a February 2004 SOC), was not unequivocally wrong; the record does not demonstrate that the correct facts, as they were known in September 2002 or in February 2004, were not before the RO, or that incorrect laws or regulations were applied or that correct laws or regulations were not applied.  

3.  Differences of opinion in the weighing of the evidence does not constitute clear and unmistakable error.


CONCLUSION OF LAW

The September 21, 2002, rating decision that granted a 20 percent rating for DM was not clearly and unmistakable erroneous in not awarding a 40 percent disability rating at that time.  Nor was there CUE in the February 2004 decision which confirmed the rating.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2009); 38 C.F.R. § 3.105(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The notice and duty to assist provisions of the law and regulations are not applicable to clear and unmistakable error (CUE) claims and motions.  Livesay v. Principi, 15 Vet. App. 165 (2001).  Thus, discussion of the notice and duty to assist provisions in this case is not required.  38 U.S.C.A. §§ 5109A(a), 7111(a) (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.1400- 20.1411 (2010).

Clear and Unmistakable Error in the September 21, 2002, Rating Decision

The Veteran, in effect, argues that the September 2002 rating decision that assigned a 20 percent disability rating for his DM, type II, and the February 2004 decision which confirmed the rating were clearly and unmistakably erroneous.  Specifically, the Veteran argues that at the time of the grant of service connection, his DM qualified for a 40 percent disability rating pursuant to Diagnostic Code (DC) 7913.  He points to the statements made by his private physician in October 2002 and July 2003, which, he claims, reflect that his activities were restricted due to his DM.   The Veteran argues that had it been noted that his activities were restricted at the time of his initial grant of service connection, the original disability rating would have been higher than the rating he originally received.

An RO decision that has become final generally may not be reversed or amended in the absence of CUE.  38 U.S.C.A. §§ 5108, 5109A, 7105(c) (West 2002 & Supp. 2009); 38 C.F.R. § 3.105a (2010).  Where CUE is found in a prior rating decision, the prior decision will be reversed or revised.  For the purpose of authorizing benefits, the rating or other adjudicative decisions which constitutes a reversal or revision of the prior decision on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  38 C.F.R. § 3.105(a) (2010).

There is a three-prong test for determining whether a prior determination involves CUE: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would manifestly have changed the outcome at the time it was made; and (3) a determination that there was CUE must be based upon the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 40 (1993).

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40 (1993).  It is noted that differences in weighing of the evidence is not clear and unmistakable error.  Id.

In the September 21, 2002, rating decision, the RO granted service connection and assigned a 20 percent disability rating under DC 7913 for the residuals of DM.  

The evidence of record at the time of the September 2002 rating decision showed that the Veteran was diagnosed with uncontrolled DM as early as 1998 and was on numerous medications.  VA records in 2002 also reflect the taking of medications, to include insulin, for treatment of the Veteran's DM.  It was not noted that his activities were restricted due to this condition during this time period.  

The Veteran was informed of the September 2002 decision by correspondence in October 2002, and he filed a notice of disagreement with the determination in June 2003.  

In June 2003, the Veteran submitted an October 2002 statement by a private physician, M.M., M.D., and in August 2003, he submitted another statement by this physician dated in July 2003.  In the October 2002 statement, Dr. M.M. noted that the Veteran had been his patient since May of 1992.  He suffered from deep vein thrombosis, hypertension, and insulin dependent diabetes mellitus "which was controlled with diet, insulin, and restricted activities."  Due to his medical conditions, the Veteran was considered disabled and would not recover from these illnesses in the near future.  

In the July 2003 statement, Dr. M.M. again noted the facts as summarized above.  He added that the Veteran could not hold down gainful employment as his condition prevented him from sitting and walking for any prolonged length of time, as he had to lie down and elevate his legs due to poor circulation and deep vein thrombosis and blood clotting disorder.  He also suffered from atrial fibrillation and was advised not to over exert himself.  

When examined by VA in October 2003, it was noted that the Veteran had been diagnosed with diabetes in 1998 and initially treated with pills.  About 3 years later, insulin was added to his treatment regimen.  The Veteran denied any ketoacidosis, but had had some hypoglycemic reactions.  He reported watching his diet for carbohydrates and sugar.  The examiner noted that the Veteran had some amount of restriction in his activities because of post phlebitic syndrome in the lower extremities, not because of diabetes.  Although the Veteran claimed that he required regulation of his activities because of his diabetes, the examiner noted that the restriction of physical activities was actually caused by his leg condition.  

Review of the record reflects that these statements were considered by the RO in the statement of the case (SOC) dated on February 24, 2004.  The 20 percent rating for DM was confirmed and continued.  The Veteran did not file a formal appeal within 60 days of the SOC, and that decision became final.  

Following review of the above summarized records, it is concluded that there was no compelling evidence of record in the initial September 2002 decision (which granted service connection for DM and assigned a 20 percent rating) that was in error.  The evidence of record at the time of the September 2002 rating decision did not show unequivocally show that there was any restriction to the Veteran's activities in regard to his DM.  It is argued that the October 2002 and July 2003 statements by Dr. M.M. show that his DM treatment not only included restricted diet and the use of insulin, but regulation of activities.  However, the Board's interpretation of these statements, which were actually received after the 2002 rating decision, and considered by the RO in a February 2004 SOC, show that the Veteran's activities were restricted primarily by his nonservice-connected deep vein thrombosis and atrial fibrillation.  While the 2002 statement reflects that the Veteran's DM was controlled with diet, insulin, and restricted activities, the 2003 statement further explains that his activities were actually restricted due to his thrombosis and atrial fibrillation conditions.  The fact that the Veteran's activities were actually restricted due to his nonservice-connected thrombosis was corroborated by the VA examination report in October 2003.  

In sum, the Veteran has not identified any specific finding or conclusion in the September 2002 rating decision or the February 2004 SOC that followed that was undebatably erroneous.  The record does not reveal any kind of error of fact or law in the September 2002 or February 2004 decisions that, when called to the attention of later reviewers, compels the conclusions to which reasonable minds could not differ that the result would have been manifestly different but for the error.  Thus, the criteria for a finding of CUE have not been met and the Veteran's claim must be denied.  Again, the debate revolves weighing of the evidence, which is not clear and unmistakable error, by definition as minds can differ as to the strength and probative value of various pieces of evidence.


ORDER

The September 2002 rating decision assigning a 20 percent rating for DM, type II, with erectile dysfunction, was not clearly and unmistakably erroneous.  Nor was there CUE in the February 2004 SOC which confirmed the 20 percent rating.  


REMAND

Additional development is needed prior to further disposition of the claim of entitlement to a rating in excess of 20 percent for DM.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

As noted above, the Veteran was initially granted service connection for DM in September 2002 and assigned a 20 percent rating, effective May 11, 2001.  The 20 percent rating was confirmed in February 2004.  The Veteran argues that this condition warrants a 40 percent evaluation, primarily because his activities are restricted due to this condition.  

The Board notes that the Veteran is also service-connected for peripheral neuropathy of the lower extremities and for nonservice-connected deep vein thrombosis.  

When the Veteran was last examined by VA in 2008, it was specifically noted that his DM treatment regimen included a restricted diet and the taking of insulin, but not the restriction of his activities.  Subsequently dated treatment records also do not reflect that his DM caused such a restriction.  However, it is the Veteran's argument that his DM has worsened and that his activities are indeed restricted due to DM.  See his hearing testimony in March 2011.  

The Board's review of the claims file reflects that the Veteran's activities due appear to be restricted somewhat, but this appears to be due more to his thrombosis than to his DM.  

As the Veteran has not undergone a thorough examination regarding his DM in recent years, additional examination should be conducted to determine the current severity of the condition.  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2010).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court determined the Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of a Claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his DM, on appeal.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the RO/AMC should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  If pertinent records are received, the RO/AMC should ensure that VCAA examination and medical opinion requirements under 38 C.F.R. § 3.159(c)(4) are met as to this issue.  

2.  Schedule the Veteran for an appropriate VA diabetes mellitus examination to assess the current nature and severity of his service-connected DM and any associated complications.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.

The examiner is requested to provide an opinion as to whether the Veteran's DM, which is shown to require a restricted diet and insulin, also requires the regulation of activities.

For thoroughness, the examiner should also provide an opinion as to whether the Veteran requires a) insulin, b) restricted diet, and c) regulation of activities with d) episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.

The examiner is also requested to provide an opinion as to whether the Veteran's diabetes requires a) more than one daily injection of insulin, b) restricted diet, and c) regulation of activities (avoidance of strenuous occupational and recreational activities) with d) episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider.  The examiner should also indicate whether the Veteran experienced progressive loss of weight and strength.

The examiner is also requested to address the effect that the Veteran's service-connected peripheral neuropathy of the lower extremities and his nonservice-connected deep vein thrombosis has on his activities.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

3.  Finally, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted in full, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate time for response.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


